Citation Nr: 1110323	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-38 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left knee disability.  

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee disability.  

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.  

4.  Entitlement to an increased initial rating for a left knee disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right ankle disability, a left ankle disability, and a low back disability, and granted service connection and awarded a 10 percent rating for a left knee disability, effective October 28, 2004.  The Board remanded these claims for additional development in August 2009.  

The Veteran originally appealed the issue of entitlement to service connection for a right knee disability.  A December 2010 rating decision granted service connection for a right knee disability, effective October 28, 2004.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for a right knee disability, and therefore, that issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's current right ankle disability first manifested after his separation from service, is unrelated to his service or to any incident therein, and is not shown to be the result of or aggravated by the service-connected left knee disability.  

2.  The Veteran's current left ankle disability first manifested after his separation from service, is unrelated to his service or to any incident therein, and is not shown to be the result of or aggravated by the service-connected left knee disability.  

3.  The Veteran's current low back disability first manifested after his separation from service, is unrelated to his service or to any incident therein, and is not shown to be the result of or aggravated by the service-connected left knee disability.  

4.  The Veteran's left knee disability has been manifested by flexion limited at most to 90 degrees for all periods under consideration, extension limited at most to 18 degrees for the period from June 27, 2006, to March 13, 2009, and extension limited at most to 10 degrees for all other periods under consideration.  There is no objective evidence of instability, subluxation, or ankylosis.  There is x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The Veteran's current right ankle disability was not incurred in or aggravated by his active service, and is not proximately due to or the result of service-connected left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran's current left ankle disability was not incurred in or aggravated by his active service, and is not proximately due to or the result of service-connected left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

3.  The Veteran's current low back disability was not incurred in or aggravated by his active service, and is not proximately due to or the result of service-connected left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

4.  The criteria for an initial rating in excess of 10 percent disabling for a left knee disability have not been met, for the period from October 28, 2004, to June 27, 2006, and for the period since March 13, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).
5.  The criteria for an initial 20 percent rating for a left knee disability have been met, for the period from June 27, 2006, to March 13, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).    

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he is entitled to service connection on a secondary basis for his right ankle disability, left ankle disability, and low back disability because the disabilities are due to his service-connected left knee disability.

On VA examination in February 2010, the Veteran reported that after a 1971 motor vehicle accident, he had no ankle problems.  He stated that his ankles had always felt unstable since service but that he could not recall any significant parachute jump injuries.  He complained of currently suffering from pain, swelling, and stiffness in both ankles.  Regarding the Veteran's low back, he stated that he had injured his back during service in a parachute jump after his static line did not break and he had to be cut away, causing him to suffer an awkward landing.  He complained of experiencing low back pain, decreased spinal motion, stiffness, and a history of urinary urgency and nocturia.  He described the back pain as a sharp ache that was moderate in severity, occurred weekly to monthly, and lasted three to seven days.  He maintained that he could not stand for more than a few minutes or walk for more than a few yards.  Examination of the ankles revealed tenderness, limitation of dorsiflexion and plantar flexion, and objective evidence of pain on motion.  There were no additional limitations upon repetitive motion of the ankles.  X-rays of the bilateral ankles indicated mild enthesopathic change at the attachment of the plantar fascia on both calcaneus.  Examination of the back revealed normal spinal posture, curvature, and symmetry.  The Veteran's motor examination of the lower extremities showed active movement against some resistance with some muscle atrophy but normal muscle tone.  Sensory examination indicated decreased pinprick but was otherwise normal.  Knee jerk was hypoactive bilaterally, ankle jerk was absent bilaterally, and Babinski was normal bilaterally.  Range of motion of the lumbar spine was decreased with objective evidence of pain on motion but no additional limitatations upon repetitive motion.  An x-ray of the lumbar spine demonstrated small marginal osteophytes, mild discogenic degenerative disease at L4-L5 and L5-S1, and mild facet arthropathy.

The VA examiner diagnosed the Veteran with bilateral ankle strain, mild degenerative arthrosis of the lumbar spine, and degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's right ankle and left ankle disorders were related to his period of service or were in any way related to his service-connected left knee disability.  The rationale was that more than 30 years had elapsed since the Veteran's period of active service and he had worked as a laborer since his period of service.  With respect to the Veteran's low back disability, the examiner also found that it was less likely than not that the low back disorder was in any way caused by injury during service over 30 years ago or was in any way related to the Veteran's service-connected left knee disability.  The examiner explained that the Veteran's low back disorder had a relatively mild nature and was confined to the lower aspect of the lumbar spine.  The examiner concluded that the Veteran's low back disability was more likely than not a consequence of usual age-related changes and work as a laborer for many years.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the February 2010 medical opinion finding that the Veteran's right ankle disability, left ankle disability, and low back disability are not related to the Veteran's service-connected left knee disability is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran and his claims file and the adequate rationales provided for the opinion.  In addition, there are no contrary competent medical opinions of record regarding the etiology of the low back or ankle disabilities.  Accordingly, the Board finds that service connection for the Veteran's right ankle disability, left ankle disability, and low back disability, as secondary to his service-connected left knee disability, is not warranted because the competent evidence does not show that any right ankle disability, left ankle disability, and low back disability are due to or aggravated by the left knee disability.

The Board now turns to the question of whether the Veteran is entitled to service connection on a direct basis for a right ankle disability, a left ankle disability, and a low back disability.  The Veteran contends that these disabilities arose from the same February 1971 in-service motor vehicle accident and parachuting jumps that caused and aggravated his service-connected left knee disability.  

The Veteran's account of participating in parachute jumps in service is corroborated by his service personnel records, which show that he was awarded the parachute badge.  Service medical records show that the Veteran was injured in a motor vehicle accident in February 1971.  However, subsequent service medical records only show that he received treatment for his left knee and are negative for any complaints or treatment for his bilateral ankles and his low back.  On separation examination in October 1971, the Veteran made no complaints regarding his ankles or back, and his spine and ankles were found to have no abnormalities.  The examiner did recommend that the Veteran seek post-service treatment with an orthopedic specialist, but did not specify a reason for that recommendation.  

Post-service VA and private medical records dated from February 2005 to January 2006 show that the Veteran received intermittent treatment for low back pain and ankle pain.  A February 2005 x-ray of the lumbar spine indicated mild discogenic degenerative disease at L4-L5 and L5-S1 and an incidental note of a large amount of calcification within the distribution of the pancreas.  The radiologist recommended clinical correlation with chronic pancreatitis as a cause of back pain.  However, at no time did any treating provider relate the Veteran's low back disability or bilateral ankle disability to his period of active service.  

On VA examination in February 2010, the Veteran reported that after a 1971 motor vehicle accident, he had no ankle problems.  He stated that his ankles had always felt unstable since service but that he could not recall any significant parachute jump injuries.  He complained of currently suffering from pain, swelling, and stiffness in both ankles.  Regarding the Veteran's low back, he stated that he had injured his back during service in a parachute jump after his static line did not break and he had to be cut away, causing him to suffer an awkward landing.  He complained of experiencing low back pain, decreased spinal motion, stiffness, and a history of urinary urgency and nocturia.  He described the back pain as a sharp ache that was moderate in severity, occurred weekly to monthly, and lasted three to seven days.  He maintained that he could not stand for more than a few minutes or walk for more than a few yards.  Examination of the ankles revealed tenderness, limitation of dorsiflexion and plantar flexion, and objective evidence of pain on motion.  There were no additional limitations upon repetitive motion of the ankles.  X-rays of the bilateral ankles indicated mild enthesopathic change at the attachment of the plantar fascia on both calcaneus.  Examination of the back revealed normal spinal posture, curvature, and symmetry.  The Veteran's motor examination of the lower extremities showed active movement against some resistance with some muscle atrophy but normal muscle tone.  Sensory examination indicated decreased pinprick but was otherwise normal.  Knee jerk was hypoactive bilaterally, ankle jerk was absent bilaterally, and Babinski was normal bilaterally.  Range of motion of the lumbar spine was decreased with objective evidence of pain on motion but no additional limitatations upon repetitive motion.  An x-ray of the lumbar spine demonstrated small marginal osteophytes, mild discogenic degenerative disease at L4-L5 and L5-S1, and mild facet arthropathy.

The VA examiner diagnosed the Veteran with bilateral ankle strain, mild degenerative arthrosis of the lumbar spine, and degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's right ankle and left ankle disorders were related to his period of service or were in any way related to his service-connected left knee disability.  The rationale was that more than 30 years had elapsed since the Veteran's period of active service and he had worked as a laborer since his period of service.  With respect to the Veteran's low back disability, the examiner also found that it was less likely than not that the low back disorder was in any way caused by injury during service over 30 years ago or was in any way related to the Veteran's service-connected left knee disability.  The examiner explained that the Veteran's low back disorder had a relatively mild nature and was confined to the lower aspect of the lumbar spine.  The examiner concluded that the Veteran's low back disability was more likely than not a consequence of usual age-related changes and work as a laborer for many years.     

The Board finds that the February 2010 medical opinion finding that the Veteran's right ankle disability, left ankle disability, and low back disability are not related to his service-connected left knee disability or to his period of active service is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran and the adequate rationales provided for the opinion.  In addition, the Veteran has not provided any contrary competent medical evidence to rebut the opinion against the claims or otherwise diminish its probative weight.  Wray v. Brown, 7 Vet. App. 488 (1995).    

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the evidence is against a finding of a direct nexus between military service and the Veteran's current right ankle disability, left ankle disability, and low back disability.  The evidence is also against a finding that the right ankle disability, left ankle disability, and low back disability are a result of the Veteran's service-connected left knee disability.  In addition, no arthritis (or any other ankle or low back disability) is shown to have manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection for a right ankle disability, a left ankle disability, and a low back disability is not warranted.

The Veteran contends that his current right ankle disability, left ankle disability, and low back disability are related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as back pain or ankle pain, but he is not competent to provide a medical diagnosis for any right ankle disability, left ankle disability, or low back disability, or to relate any right ankle disability, left ankle disability, or low back disability medically to his service.

The Veteran contends that the evidence shows continuity of symptoms after discharge and supports his claims for service connection.  However, the first objective post-service evidence of the Veteran's right ankle disability, left ankle disability, and low back disability is in February 2005 and December 2005, approximately 34 years after his separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's right ankle disability, left ankle disability, and low back disability developed in service.  Therefore, the Board concludes that the right ankle disability, left ankle disability, and low back disability were not incurred in or aggravated by service, and did not manifest to compensable degrees within one year following separation from service.  In addition, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right ankle disability, left ankle disability, and low back disability are proximately due to, the result of, or aggravated by his service-connected left knee disability.  As the preponderance of the evidence is against the claims for service connection, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 (2010) and 38 C.F.R. § 4.45 (2010) are applicable only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used to rate traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating, while X-ray evidence of arthritis involving two or more major joint groups without occasional incapacitating exacerbations will warrant a 10 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  In this case, although there is x-ray evidence of arthritis in the left knee, the Veteran is already in receipt of a compensable disability rating under a limitation of motion diagnostic code.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the left knee disability.  38 C.F.R. § 4.71a (2010).  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  However, separate ratings must be based on compensable disability under both diagnostic codes.

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5261, which pertains to limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Other applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; and Diagnostic Code 5260, which contemplates limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260 (2010). 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination, demonstrates any objective finding of subluxation, malunion, hyperextension, or dislocation or symptomatic removal of the semilunar cartilage of the left knee.  Similarly, ankylosis of the left knee has not been demonstrated. 

Post-service VA and private medical records dated from February 2005 to October 2006 show that the Veteran received intermittent treatment for his left knee disability.  The Veteran complained that on some days, his knees would give out and he had to catch himself to keep from falling.  He reported that when he stepped on curbs or steps, he would be afraid of falling.  He also stated that he experienced swelling and chronic pain in the left knee.  In a June 2006 VA treatment report, the Veteran complained of left knee pain in the medial joint line with walking and in the popliteal fossa with attempt to fully extend the knee.  X-rays of the left knee revealed advanced degenerative changes.  The Veteran presented ambulating with a cane with diminished cadence and cautious heel strike.  He had minimal trunk deviation over the left lower extremity in stance.  The left knee exhibited a "bayonet" deformity and inability to extend fully in a seated position with empty end feel and 2/2 guarding.  The left knee was tender to palpation with minimal edema in the medial joint line medial to the patellar ligament.  Range of motion testing of the left knee indicated 18 degrees extension and 118 degrees flexion with empty end feel due to muscle guarding.  

On VA examination in June 2005, the Veteran complained of significant pain in the left knee with prolonged walking or bending and occasional left knee swelling.  Examination revealed a slight limp and slight swelling along the medial joint line with some tenderness along the medial and lateral joint lines.  Range of motion of the left knee showed 120 degrees flexion and 10 degrees extension with pain and positive crepitance.  With repetitive movement, flexion decreased to approximately 100 degrees.  There was no evidence of instability, and McMurray's test was negative.  The Veteran was diagnosed with degenerative joint disease of the left knee.  

At a March 2009 VA examination, the Veteran reported daily left knee pain with severe weekly flare-ups that lasted for hours.  He also complained of a history of giving way, instability, stiffness, decreased speed of joint motion, and swelling.  He stated that he was unable to stand for more than few minutes or walk for more than a few yards.  He maintained that he always used a cane and knee brace.  Examination revealed an antalgic gait.  The Veteran's left knee was found to have crepitus, weakness, abnormal motion, and guarding of movement.  There was no evidence of bumps consistent with Osgood-Schlatter's disease, clicks, snaps, grinding, instability, patellar or meniscus abnormality, ankylosis, or a mass behind the knee.  Range of motion testing indicated 90 degrees flexion and 0 degrees extension with objective evidence of pain on motion.  There were no additional limitations after repetitive motion.  An x-ray of the left knee showed degenerative arthrosis with fairly severe narrowing and subcortical cystic changes at the medial joint space, small osteophytes at the tibial spines and patella with minor degenerative change at the patellofemoral space, mild varus angulation, and slightly progressed degenerative changes.  The Veteran was diagnosed with severe degenerative arthritis of the left knee.  

On VA examination in February 2010, the Veteran complained of aches and pains in the left knee.  He reported a history of stiffness and swelling in the left knee.  He stated that he was unable to stand for more than a few minutes or walk for more than a few yards.  He maintained that he frequently used a knee brace.  Examination revealed an antalgic gait.  Range of motion testing indicated 90 degrees flexion and 0 degrees extension with objective evidence of pain on motion.  There were no additional limitations after repetitive motion.  An x-ray of the left knee showed degenerative arthrosis at the medial joint compartment with moderate narrowing small marginal osteophyte and mild sclerosis, minor degenerative change at the left patellofemoral space, and stable degenerative changes.  The Veteran was diagnosed with severe degenerative arthrosis of the left knee.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's left knee had flexion limited at most to 90 degrees, as demonstrated at March 2009 and February 2010 VA examinations.  The flexion of the Veteran's left knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent, or to 45 degrees to warrant any separate rating of 10 percent.  38 C.F.R. § 4.71a, DC 5260 (2010).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case for all periods under consideration.  

Regarding the criteria for Diagnostic Code 5261, the Veteran's left knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  On VA examination in June 2005, the Veteran was found to have 10 degrees extension.  However, at a June 2006 VA treatment session, the Veteran's left knee extension was limited to 18 degrees due to muscle guarding.  Subsequently, on VA examinations in March 2009 and February 2010, the Veteran was found to have full left knee extension.  Therefore, the Board finds that the Veteran meets the requirements for an increased rating of 20 percent under Diagnostic Code 5261, for the period from June 27, 2006 (the date of the VA treatment session where the Veteran's disability was found to have worsened), to March 13, 2009 (the date of the first VA examination where the Veteran's disability was found to have improved).  A higher 30 percent rating under Diagnostic Code 5261 is not warranted during that period because the Veteran's extension was not limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

In addition, the evidence would need to show limitation of flexion to 45 degrees to warrant any separate compensable rating.  Although the Board has determined that the Veteran is entitled to a compensable rating under Diagnostic Code 5261 for the period from June 27, 2006, to March 13, 2009, the Board finds that the Veteran was not entitled to a compensable rating under Diagnostic Code 5260 for all periods under consideration.  Because he did not meet the criteria for a compensable rating under Diagnostic Code 5260, no separate rating for limitation of flexion is warranted.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005). 

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  For the period of June 27, 2006, to March 13, 2009, although the Veteran complained of suffering flare-ups of pain, there was no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion, the criteria for a 20 percent rating under Diagnostic Code 5260, or restricted to only 20 degrees extension, the criteria for a 30 percent rating under Diagnostic Code 5261, or restricted such that any separate compensable rating for limitation of flexion would be warranted.  In fact, the left knee was limited at most to 118 degrees flexion and 18 degrees extension, although with pain.  For all other periods under consideration, there was no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating for limitation of flexion would be warranted.  In fact, the left knee was limited at most to 90 degrees flexion and 10 degrees extension, although with pain.  Thus, even considering the effects of pain on use, the evidence does not show that the requirements for an increased rating are met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, the increased rating of 20 percent for a period is awarded, in part, based on consideration of limitation of motion due to pain and guarding.  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable rating for limitation of flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  As for instability, although the Veteran contends that he experienced his left knee occasionally giving way, the objective medical evidence does not show any left knee instability on examination.  In fact, the June 2005, March 2009, and February 2010 VA examinations found no objective instability of the left knee.  Therefore, the Board finds that an increased rating is not warranted for any instability of the Veteran's left knee disability under Diagnostic Code 5257 for all periods under consideration.  

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left knee disability warranted an initial 20 percent rating for the period from June 27, 2006, to March 13, 2009, but did not warrant a rating greater than 10 percent prior to that period or after that period.  All reasonable doubt has been resolved in the Veteran's favor in reaching this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board finds no evidence that the Veteran's service-connected left knee disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected left knee disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the left knee disability or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Indeed, at a February 2010 VA examination, the examiner found that although the Veteran's left knee disability prevented him from functioning in his previous employment in the building/laborer trades, because he had no known disability of the upper extremities, he would still be able to function working in a seated position that did not involve much use of the lower extremities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005; a rating decision in October 2005; a statement of the case in December 2006; and a supplemental statement of the case in April 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.













	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right ankle disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a low back disability is denied.  

An initial rating higher than 10 percent for a left knee disability is denied, for the period from October 28, 2004, to June 26, 2006.  

A 20 percent rating, but not higher, for a left knee disability is granted, for the period from June 27, 2006, to March 12, 2009.  

A rating higher than 10 percent for a left knee disability is denied, for the period since March 13, 2009. 

`

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


